Citation Nr: 0837583	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-41 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder, claimed as  depression.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1981 until 
August 1985.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
 
In the present case, the Board finds that additional 
development is required in order to satisfy VA's assistance 
obligations under the VCAA.  Specifically, the Court held 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the veteran essentially contends that he 
suffers from depression due to service related incidents.  
Specifically, in his December 2005 substantive appeal, he 
references an October 1983 incident in which he was 
assaulted.  He further indicated that he had been treated for 
depression in service during November 1984.  A review of the 
service treatment records reveals psychiatric treatment in 
June 1985.  Psychiatric treatment is also seen following 
separation from active service.  In this regard, a January 
1997 VA clinical record contains a diagnosis of adjustment 
disorder.  Additionally, the veteran's unstable living 
conditions since separation suggest a continuity of 
symptomatology.  

The foregoing evidence, when taken as whole, suggests that a 
current acquired psychiatric disorder may be related to 
active service.  As such, the Board finds that an examination 
is required under McLendon to determine the etiology of any 
current diagnoses.  Moreover, it is noted that evidence of 
record indicates the possibility that a psychiatric disorder 
preexisted active service.  In this regard, 
a July 1998 psychiatric discharge note of Mercy Healthcare 
suggested that the veteran's psychiatric disorder began in 
adolescence.  Thus, the examiner must address this as well.


Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of all psychiatric 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
service medical records.  

The examiner is further asked to state 
whether any currently diagnosed acquired 
psychiatric disorder clearly and 
unmistakably preexisted active service, 
and if so, whether it was clearly and 
unmistakably aggravated by such service.  

If a psychiatric disorder is not found to 
have clearly and unmistakably preexisted 
service, then the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
psychiatric disorder was causally related 
to active service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

